DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 2-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0156851 A1 Yamada et al.
2:	As for Claim 2, Yamada et al teaches in Paragraphs [0031 and 0062-0065] and depicts in Figures 3 and 8 an apparatus comprising: memory (ROM); and processor circuitry (300) to: assign blocks (pixels) of an image to one or more clusters (blocks used in histogram groups) based on color ratios (R/G and R/B) associated with the blocks  (pixels) and one or more thresholds (Paragraph [0060]); determine at least one modification parameter (S4) based on the one or more clusters (blocks within the histogram distribution); modify first shading correction data (trial correction S4) based on the at least one modification parameter (weight) to determine second shading correction data (adjusted correction S8); and correct color shading in the image based on the second shading correction data (S9).
3:	As for Claim 3, Yamada et al teaches in Paragraphs [0062-0065] and depicts in Figure 8 wherein the at least one modification parameter (correction information) includes a scale value (weight), and to modify the first shading correction data (trial shading correction), the processor circuitry (300) is to scale (weight) the first shade correction data (trial shading correction) with the scale value (weight) to determine the second shade correction data (step S8).
4:	As for Claim 4, Yamada et al teaches in Paragraph [0064] wherein the processor circuitry (300) is to determine the at least one modification parameter (correction information) based on hue values (color ratio values R/G and B/G) associated with the one or more clusters (blocks of pixels).
5:	As for Claim 5, Yamada et al teaches in Paragraph [0046] wherein the blocks of the image are blocks of pixels (4X4 pixel blocks).
6:	As for Claim 6, Yamada et al teaches in Paragraphs [0064 and 0065] and depicts in Figure 8 wherein to determine the at least one modification parameter, the processor circuitry is to: determine an error value (reliability S7) based on the one or more clusters (blocks of pixels); and determine the at least one modification parameter(S8)  based on the error value (reliability value).
7:	As for Claim 7, Yamada et al teaches in Paragraph [0038] wherein the color ratios include at least one of red to green color ratios or blue to green color ratios.
8:	As for Claim 8, Yamada et al teaches in Paragraph [0038] wherein the color ratios include red to green color ratios and blue to green color ratios.
9:	As for Claim 9, Claim 9 is rejected for reasons discussed related to Claim 2.
10:	As for Claim 10, Claim 10 is rejected for reasons discussed related to Claim 3.
11:	As for Claim 11, Claim 11 is rejected for reasons discussed related to Claim 4.
12:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 5.
13:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 6.
14:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 7.
15:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 8.
16:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 2.
17:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 3.
18:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 4.
19:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 5.
20:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 6.
21:	As for Claim 21, Claim 21 is rejected for reasons discussed related to Claim 7.
22:	As for Claim 22, Claim 22 is rejected for reasons discussed related to Claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
December 8, 2022